W. SHARP, Judge.
Smith appeals from a denial of his petition for writ of habeas corpus. He presents one issue: that in his 1989 sentencing the trial court erred in relying on two convictions, which were not proven with certified or verified documents. We affirm.
First, this is an issue which should have been raised in Smith’s direct appeal and thus unless there are exceptional circumstances (which there are not in this ease), it cannot be raised in a collateral attack on the judgment. Straight v. State, 488 So.2d 530 (Fla.1986). Second, Smith concedes he raised this issue in both a 3.800(a) motion and in a 3.850 motion, which were denied. Therefore, Smith’s raising the same issue in this case is improper because it is successive. Scott v. State, 656 So.2d 204 (Fla. 5th DCA 1995); Holmes v. State, 669 So.2d 360 (Fla. 5th DCA 1996).
AFFIRMED.
HARRIS and ANTOON, JJ, concur.